DETAILED ACTION
	This communication is in response to the Applicant Arguments/Remarks dated 8/16/2021. Claims 1-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies on pages 7-9 (i.e., training or machine learning models or the subsets of endorser nodes may simultaneously validate different training iterations of the machine learning model) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Claim 1 contains the limitation “iterative simulation” which is a repeated imitation of business process(es) – see specification, para. 37-38: a permissioned blockchain which can secure inter-actions among a group of entities which may share a common goal but which may not fully trust one another, such as businesses that exchange funds, goods, information, and the like. A blockchain operates arbitrary, programmable logic tailored to a decentralized storage scheme and referred to as "smart contracts" or "chaincodes”. Chaincodes may exist for management functions and parameters which are referred to as system chaincode. Smart contracts are trusted distributed applications which leverage tamper-proof properties of the blockchain database and an underlying agreement between nodes which is referred to as an endorsement or endorsement policy… When a client sends the transaction to the peers specified in the endorsement policy, the transaction is executed to validate the transaction. Thus, endorsing process is a validating process and endorser nodes are nodes/peers etc. that would validate transactions.

Katz teaches in fig. 16: blockchain platform with smart contract module, consensus module, cloud; fig. 17: blockchain, transactions, chaincode services, distributed ledger; col. 3:55-62: blockchain utilizes a distributed ledger. A 'block' comprises a new group of accepted transactions. A batch of transactions is released in a block to be validated by the network of participating computers. Continuous, sequential transaction record on a public block creates a unique "chain" or blockchain. This block is published to all other nodes; col. 8:23-38: AI advantageously utilizes parallel processing and even massively parallel processing in their architectures. Graphics Processing Units (GPUs) provide for parallel processing; col. 13:13-67: smart contracts automate different processes and operations. Smart contract initiation Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended; col. 24:58-65: checkpoints of a blockchain; col. 40:7-32: sidechain can be described as a blockchain that validates data from other blockchains. It enables ledger assets (e.g., bitcoins) sent to and from or to be transferred between multiple blockchains... SPV validates transactions without storing the whole blockchain (only block headers) and without trusting any external service. Every transaction must be present with all its parent and sibling hashes in a merle tree up to the root… Smart contracts can be automatically executed by a computing system, such as a suitable distributed ledger system; col. 27:58-59: distributed application: a set of smart contracts that stores data on a home-listings blockchain; col. 12:3-5: the system may consider separate functions in a cooperative action. 
Katz teaches various game/business states, separate functions in a cooperative action, massive parallel processing, thus, each of the smart contracts that stores data on a blockchain has transactions to be validated by a certain group of participating nodes and that each sidechain contains its own subset of endorsing nodes (mutually exclusive) for parallel endorsement/validating a second/different data point. In addition, parallel endorsement/validating for separate functions/states in smart contracts on a blockchain - See col. 11:50-62: values may be assigned to decisions at various points or game states or game state decision points. The use of user response may be advantageously used in game formation and optimization; col. 7:15-35: the Entertainment State Network Elements provide an interface for interaction with a user of the system. An input receives information from user selection. By utilizing any form of input, the system is able to provide for massive parallelism. All data "stimuli" to system permits the system to be adaptive and reactive to all data stimuli; col. 19:1-5: embodiments may be constructed in which acts are performed in an order different than illustrated, which may include performing some acts simultaneously, even though shown as sequential acts in illustrative embodiments.
Regarding the arguments on pages 10-11 that Wang fail to describe two different and mutually exclusive subsets of endorsers and Talayco fails to cure the deficiencies of the combination of Katz and Wang, examiner respectfully disagrees.
The combination of teachings of the cited references was applied to teach limitations of claim 1. In addition to Katz’s teachings cited above, Wang teaches at col. 7:4-10: the distributed ledger or blockchain system can include one or more sidechains. A sidechain can be described as a blockchain that validates data from other blockchains. In some examples, a sidechain enables ledger assets (e.g., a digital currency) to be transferred between multiple blockchains; col. 9:7-10: a peer (e.g., the submitter) may send/transmit a version upgrade transaction proposal/request to endorsing peers. The endorsing peers (e.g., the endorsers) verify the signature of the version upgrade transaction proposal and approve the transaction. A proposal response, which may include a response value, a read set, and a write set, is returned to the submitter along with an endorsement signature from each of the endorsers; col. In certain circumstances, multitasking or parallel processing (or a combination of multitasking and parallel processing) may be advantageous and performed as deemed appropriate. Thus, Wang does teach parallel processing and that each sidechain contains its own subset of endorsing nodes (mutually exclusive) for parallel endorsement/validating a second/different data point.
In addition to teachings cited below, Talayco discloses at col. 35:21-67: distributed deep learning may can be used to significantly accelerate deep learning with distributed computing on GPUs (or other form of accelerator or computer program instruction executor), such that parallelism can be achieved…the storage systems support the storage or use of (among of types of data) blockchains. Such blockchains may be embodied as a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on. Blockchains may be designed to be resistant to modification of the data and can serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, and others. Thus, the cited references do teach the argued limitations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 10445643) in view of Wang (US 10365922) and further in view of Talayco (US 10853146).
As per claims 1, 8, 15, Katz teaches
A computing system comprising: a network interface (col. 7:10-18; col. 32:1-4: interface system by which computers talk to each other over a network); 
a processor configured to generate a plurality of successive data points of an iterative simulation based on predefined checkpoints (col. 4:55-62: blockchain utilizes a distributed ledger. A 'block' comprises a new group of accepted transactions. A batch of transactions is released in a block to be validated by the network of participating computers. Continuous, sequential transaction record on a public block creates a unique "chain" or blockchain. This block is published to all other nodes. The publication occurs periodically, e.g. every 10 minutes; col. 9:39-65: providing repeated input stimulus (iterative simulation) and then training the neural network to provide the correct output, the system may be taught to form the correct associated output based on one or more input stimului; col. 24:56-67: a checkpoint usually refers to a very deep block (at least several days old) when it is clear to everyone that the block is accepted by the overwhelming majority of users and reorganization with not happen past that point. It also helps protecting most of the history from a 51% attack. Since checkpoints affect how the main chain is determined, they are part of the protocol and must be recognized by alternative clients), 
where each data point identifies a state of the iterative simulation as it evolves with respect to a previous data point (col. 12:46-53: blockchain uses a cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order; col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified. Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended), 
wherein the processor is further configured to control the network interface to transmit a blockchain request to validate state data within a first data point among the plurality of successive data points to a first subset of endorsing nodes of a blockchain network (col. 11:50-62: values may be assigned to decisions at various points or game states or game state decision points. The use of user response may be advantageously used in game formation and optimization; col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified; col. 30:1-5: a full node may receive and validate data. The highest security is achieved by being able to communicate as fast as possible with as many nodes as possible; para. 40:14-26; col. 40:7-32: sidechain can be described as a blockchain that validates data from other blockchains. It enables ledger assets (e.g., bitcoins) sent to and from or to be transferred between multiple blockchains... SPV validates transactions without storing the whole blockchain (only block headers) and without trusting any external service. Every transaction must be present with all its parent and sibling hashes in a merle tree up to the root… Smart contracts can be automatically executed by a computing system, such as a suitable distributed ledger system; col. 27:58-59: distributed application: a set of smart contracts that stores data on a home-listings blockchain; col. 12:3-5: the system may consider separate functions in a cooperative action.) Katz does not explicitly teach transmit a blockchain request to validate state data within a second data point among the plurality of successive data points to a second subset of endorsing nodes which are mutually exclusive from the first subset of endorsing nodes of the blockchain network for parallel endorsement of the first and second data points.
Wang teaches 
transmit a blockchain request to validate state data within a second data point among the plurality of successive data points to a second subset of endorsing nodes which are mutually exclusive from the first subset of endorsing nodes of the blockchain network for parallel endorsement of the first and second data points (figs. 4-5: call dispatcher/transmit transaction block for endorsing, validating and updating ledger relating to blockchain services; col. 7:4-10: the distributed ledger or blockchain system can include one or more sidechains. A sidechain can be described as a blockchain that validates data from other blockchains. In some examples, a sidechain enables ledger assets (e.g., a digital currency) to be transferred between multiple blockchains; col. 9:7-10: a peer (e.g., the submitter) may send/transmit a version upgrade transaction proposal/request to endorsing peers. The endorsing peers (e.g., the endorsers) verify the signature of the version upgrade transaction proposal and approve the transaction. A proposal response, which may include a response value, a read set, and a write set, is returned to the submitter along with an endorsement signature from each of the endorsers; col. 17:59-67: while operations are depicted in the drawings or claims in a particular order, this should not be understood as requiring that such operations be performed in the particular order shown or in sequential order, or that all illustrated operations be performed (some operations may be considered optional), to achieve desirable results. In certain circumstances, multitasking or parallel processing (or a combination of multitasking and parallel processing) may be advantageous and performed as deemed appropriate. Therefore, Wang does teach parallel processing and that each sidechain contains its own subset of endorsing nodes (mutually exclusive) for parallel endorsement/validating a second/different data point; col. 11:37-47: various operations of method 500 can be run in parallel, in combination, in loops, or in any order). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include a second subset of endorsing nodes of the blockchain network for parallel endorsement of the data points, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to quickly validate and/or endorse requesting services which increasing the system efficiency – See Wang, col. 3:7-24. Even if Katz does not explicitly teach successive data points of an iterative simulation, 
	Talayco teaches
successive data points of an iterative simulation (col. 33:21-57: Deep learning is more than just constructing and training models. There also exists an entire data pipeline that must be designed for the scale, iteration, and experimentation necessary for a data science team to succeed…continuously collect, clean, transform, label, and store large amounts of data. Adding additional high quality data points directly translates to more accurate models and better insights; col. 35:21-67: distributed deep learning may can be used to significantly accelerate deep learning with distributed computing on GPUs (or other form of accelerator or computer program instruction executor), such that parallelism can be achieved…the storage systems support the storage or use of (among of types of data) blockchains. Such blockchains may be embodied as a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on. Blockchains may be designed to be resistant to modification of the data and can serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, and others; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz and Wang to include the teachings, as taught by Wang, for the advantage of allowing iteratively learning from data, machine learning applications enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12: machine learning applications may perform various types of data analysis to automate analytical model building. Using algorithms that iteratively learn from data, machine learning applications can enable computers to learn without being explicitly programmed.
As per claims 2-3, 9-10, Katz teaches
wherein the state data of the first data point is generated based on a first iteration of the iterative simulation (col. 26:24-26: consensus point: a point where peers meet to agree the state of the ledger) and the state data of the second data point is based on a subsequent iteration of the iterative simulation; wherein the second data point stores differences between a state of the iterative simulation of the first data point and a state of the iterative simulation at the second data point (col. 10:35-67: the difference between two or more sets of data may be time based such as where one data set relates to a time 0, and the other set relates to time 1,…N; col. 11:50-62).  

As per claims 4, 11, Katz teaches at col. 33:27-47 and col. 40:14-26 invalid blocks that are not included in the main chain. Katz does not explicitly teach claim 4.
	Wang teaches receive a message from the second subset of endorsing nodes which indicates the state data of the second data point is invalid (col. 2:30-48; col. 11:1-10).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the notification/message of validating responses, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to determine the validity of requesting services.

As per claims 5, 12, Katz teaches
refine the state data of the invalidated second data point to generate an updated state data (col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified…Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended).  Katz does not explicitly teach claim 5.
Wang teaches 
refine the state data of the invalidated second data point to generate an updated state data for the second data point and control the network interface to transmit the updated state data to the second subset of endorsing nodes for validation (figs. 4-5: call dispatcher/transmit transaction block for endorsing, validating and updating ledger relating to blockchain services; col. 7:4-53: each of the nodes 230 serves as a peer. A peer is a node (e.g., nodes 230) on the network maintaining the state of the ledger 231 and managing chain codes (Thus, peers can be the second subset nodes).  A peer can be an endorser, a committer and/or a submitter. An endorser executes and endorses transactions. A committer verifies endorsements and validates transaction results; col. 11:37-47: various operations of method 500 can be run in parallel, in combination, in loops, or in any order). Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include a second subset of endorsing nodes of the blockchain network for parallel endorsement of the data points, as taught by Wang, for the advantage of allowing relating entities/peers/users nodes to quickly validate and/or endorse requesting services which increasing the system efficiency – See Wang, col. 3:7-24.

As per claims 6-7, 13-14, Katz and Wang do not explicitly teach claims 6-7.
	Talayco teaches
store an iteration ID within each data point from among the successive data points, where the iteration ID identifies a respective iteration of the iterative simulation associated with the respective data point; execute the iterative simulation to generate the plurality of successive data points (col. 33:25-57; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz and Wang to include the teachings, as taught by Wang, for the advantage of allowing iteratively learning from data, machine learning applications can enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12.
Claims 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 10445643) in view of Talayco (US 10853146).

As per claims 16, 21, Katz teaches
a computing system comprising: a network interface configured to receive, via a first subset of peer nodes, a verification of state data of a first data point among a plurality of successive data points generated by an iterative simulation (col. 3:55-62: blockchain utilizes a distributed ledger. A 'block' comprises a new group of accepted transactions. A batch of transactions is released in a block to be validated by the network of participating computers. Continuous, sequential transaction record on a public block creates a unique "chain" or blockchain. This block is published to all other nodes; col. 8:23-38: AI advantageously utilizes parallel processing and even massively parallel processing in their architectures. Graphics Processing Units (GPUs) provide for parallel processing; col. 13:13-67: smart contracts automate different processes and operations. Smart contract initiation involves a consensus…conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location. Typically, they generate a code, which is encrypted and chained with blockchain technology. It may be authenticated and verified. Upon execution and processing, the network updates all ledgers to indicate current state. Once verified and posted, they cannot be changed, with only additional blocks, appended; col. 24:58-65: checkpoints of a blockchain; col. 40:7-32: sidechain can be described as a blockchain that validates data from other blockchains. It enables ledger assets (e.g., bitcoins) sent to and from or to be transferred between multiple blockchains... SPV validates transactions without storing the whole blockchain (only block headers) and without trusting any external service. Every transaction must be present with all its parent and sibling hashes in a merle tree up to the root… Smart contracts can be automatically executed by a computing system, such as a suitable distributed ledger system; col. 27:58-59: distributed application: a set of smart contracts that stores data on a home-listings blockchain);
and further receive, via a second subset of endorsing peer nodes which are mutually exclusive from the first subset of peer nodes, a verification of state data of a second data point among the plurality of successive data points of the iterative simulation (col. 13:43-67: smart contract initiation involves a consensus from an administrator or sub-group of participants that are pre-selected…conditions set for initiation of the contract. That may be by the parties themselves, or by the occurrence of some external event, such as time, other quantifiable measure or location); col. 40:7-32: sidechain can be described as a blockchain that validates data from other blockchains. It enables ledger assets (e.g., bitcoins) sent to and from or to be transferred between multiple blockchains... SPV validates transactions without storing the whole blockchain (only block headers) and without trusting any external service. Every transaction must be present with all its parent and sibling hashes in a merle tree up to the root… Smart contracts can be automatically executed by a computing system, such as a suitable distributed ledger system; col. 27:58-59: distributed application: a set of smart contracts that stores data on a home-listings blockchain. Thus, each sidechain contains its own subset of endorsing nodes (mutually exclusive) for parallel endorsement/validating a second/different data point.
generate one or more data blocks which include the first and second data points that includes the validated state data and control the network interface to transmit the one or more data blocks to peer nodes within a blockchain network for storage among a hash-linked chain of data blocks (fig. 19: hash-linked chain of data blocks; col. 11:50-62: values may be assigned to decisions at various points or game states or game state decision points. The use of user response may be advantageously used in game formation and optimization; col. 12:46-53: blockchain uses a cryptographic hash to identifies each block and transaction. Each successive block contains a hash of the previous code. This permanently fixes transactions in chronological order).  Even if Katz does not explicitly teach successive data points of the iterative simulation, 
Talayco teaches
successive data points of the iterative simulation (col. 33:21-57: Deep learning is more than just constructing and training models. There also exists an entire data pipeline that must be designed for the scale, iteration, and experimentation necessary for a data science team to succeed…continuously collect, clean, transform, label, and store large amounts of data. Adding additional high quality data points directly translates to more accurate models and better insights; col. 35:21-67: distributed deep learning may can be used to significantly accelerate deep learning with distributed computing on GPUs (or other form of accelerator or computer program instruction executor), such that parallelism can be achieved…the storage systems support the storage or use of (among of types of data) blockchains. Such blockchains may be embodied as a continuously growing list of records, called blocks, which are linked and secured using cryptography. Each block in a blockchain may contain a hash pointer as a link to a previous block, a timestamp, transaction data, and so on. Blockchains may be designed to be resistant to modification of the data and can serve as an open, distributed ledger that can record transactions between two parties efficiently and in a verifiable and permanent way. This makes blockchains potentially suitable for the recording of events, medical records, and other records management activities, such as identity management, transaction processing, and others; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the teachings, as taught by Talayco, for the advantage of allowing iteratively learning from data, machine learning applications enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12: machine learning applications may perform various types of data analysis to automate analytical model building. Using algorithms that iteratively learn from data, machine learning applications can enable computers to learn without being explicitly programmed.

As per claims 17-18, 22-23, Katz teaches
arrange the first data point and the second data point within a queue based on timestamps included in the first data point and the second data point; order the first and second data points within the one or more data blocks based on a position of the first and second data points within the queue (col. 12:47-63; col. 13:47-53; col. 23:48-51).  Talayco also teach at col. 32:16-19: the creation of images in a frame buffer intended for output. Thus, the buffer is acting as a queue.

As per claims 19, 24, Katz teaches
wherein each verification indicates that the state data of the respective data point is within an acceptable range of deviation from a predefined threshold (col. 10:35-67: the difference between two or more sets of data may be time based such as where one data set relates to a time 0, and the other set relates to time 1,…N; col. 14:8-49; col. 29:28-36).  

As per claims 20, 25, Katz does not explicitly teach claims 20, 25.
	Talayco teaches
wherein the first and second data points each comprise an iteration ID that identifies a respective iteration of the iterative simulation associated with the respective data point (col. 33:25-57; col. 43:32-42: the Version Identifier tracks iterations of the forwarding table. By retaining previous versions of the forwarding table, and ability to match up requests in an ongoing session to a previous version of the forwarding table, or the current version, consistency of forwarding is maintained throughout the session).  Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Katz to include the teachings, as taught by Yalayco, for the advantage of allowing iteratively learning from data, machine learning applications can enable computers to learn without being explicitly programmed – See Talayco, col. 32:1-12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wood (US 10938567) teaches col. 3:62-64: providing agreement over summaries of accumulated execution from several parallelized chains or parachains; col. 21:13-16: all validators submit votes; votes may be resubmitted, qualified by the rules above. The progression of consensus may be modelled as multiple standard BFT agreement processes over each parachain happening in parallel. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH BLACK whose telephone number is (571)272-4106.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LINH BLACK/Examiner, Art Unit 2163                                                                                                                                                                                                        11/29/2021




/ALEX GOFMAN/Primary Examiner, Art Unit 2163